Citation Nr: 1811398	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  10-43 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder, diagnosed as degenerative joint disease, including as secondary to rheumatoid arthritis affecting the hips bilaterally.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 and July 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   This matter was remanded by the Board in July 2015 for further development.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current degenerative joint disease disability, which first manifested many years after his separation from service, was not incurred in service or related to an in-service injury or disease, nor is it caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a low back disorder, asserting that he experienced progressive back problems as a result of being hit by the butt of a rifle and being punched multiple times in the low back.  Alternatively, he contends that his low back disorder is caused or aggravated by his service-connected rheumatoid arthritis affecting the hips bilaterally, which results in an altered gait.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Here, the evidence shows that the Veteran has a current low back disability because he has been diagnosed with degenerative joint disease of the lumbar spine during the appeal period.  The key issue for decision in this appeal is whether the Veteran's current low back disability had its onset in service or is related to an injury he sustained during service.

The Board finds that it is less likely than not that the Veteran's low back disorder began in service or is related to an in-service injury or disease.  The Veteran's available service treatment records show no complaints of or treatment for a spinal condition in service.  A May 1971 Rheumatology record noted full range of motion of the Veteran's back, non-tender with normal curvature of the spine.  A December 1971 Medical Board summary notes that the Veteran's lumbosacral spine x-rays in service were normal.  It was noted that he was admitted to Chelsea Naval Hospital, Jacksonville Naval Hospital and USAH Fort Devens for evaluation of his bilateral hip pain, but there is no indication that he complained of low back pain or was treated for a low back disorder.  The November 1971 separation examination noted normal spine on physical examination.  In March/April 1974, VA disability examination showed that the Veteran's lumbosacral spine x-ray and pelvis x-ray failed to reveal any evidence of arthritis.  It was noted that his vertebrae were in good alignment and relationship and there was no narrowing of the disc spaces.  His sacroiliac joints were normal and physical examination showed functional movements of the lumbosacral spine were within normal limits with no pain or tenderness found.  The first objective evidence of lumbar spine degenerative joint disease is a June 2006 lumbar spine MRI showing multilevel degenerative findings.  Additionally, an April 2014 spinal x-ray showed "age-related" spondylitic changes of the discs with L4-L5 and L5-S1 facet arthropathy present on both sides.

The Board notes the Veteran's recent statements that he has been experiencing symptoms of degenerative joint disease since service, but finds that they have little probative value.  The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Here, the Board finds that the Veteran's recent statements concerning the continuation of his symptoms since service to have little probative value because they were made after he submitted his claim for benefits, many years after his separation from service, and are inconsistent with the information documented during service and in the years immediately following his separation from service.  The Veteran reported being struck during basic training with the butt of a rifle and experiencing low back pain.  He further reports that he was treated for a "muscle spasm" for about a week and then returned to normal duty.  He also reported being struck multiple times on his back and hip by a superior.  He stated that he eventually had problems with his hip and some low back issues in service.  He notes that he went to the doctor for his back and hip in the 1970's and was given pain pills.  See November 2015 VA Examination Report.  At an October 2005 VA medical appointment he informed his treating physician that he had been experiencing low back pain for approximately two years.  Although he later reported experiencing chronic low back pain since 1969, this statement was made after he asserted a claim for benefits.  

The Board does not doubt the veracity of the Veteran's reports concerning his in service injuries, that he experienced low back pain in service and that he was treated for a muscle spasm.  Nevertheless, it does not find credible his reports of continued low back pain after service or that he experienced a spinal condition that began in service that has continued since that time.  As noted above, the Veteran's service treatment and post-service medical records do not show that he experienced a spinal condition in service.  See November 2015 VA examination report.  The evidence shows that the Veteran had a normal lumbar x-ray during service and was found to have a normal spinal exam at separation.  The April 1974 VA examination noted a normal lumbosacral spine x-ray and pelvis x-ray, and the physical examination performed at that time showed no functional limitations, pain or tenderness in the Veteran's lumbar spine.  This evidence, coupled with the inconsistencies in the Veteran's recent statements made in connection with his claim for benefits and his past reports concerning the onset of his symptoms, lead the Board to find that his recent reports that his low back symptoms have been present since service lack credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Thus, the Board affords little probative weight to the Veteran's statements.

The most probative evidence of record, the report from the November 2015 VA examination, is unfavorable to the Veteran.  After considering the Veteran's history, including his reports of progressive back problems after being hit by the butt of a rifle and punched numerous times in the low back during service, the examiner opined that it was less likely than not that the Veteran's current low back disability is related to service.  In reaching this conclusion, the examiner discussed the service treatment records and April 1974 VA examination report discussed above, and concluded that those records show that the Veteran did not have a chronic low back disorder in service or in the years following his separation.  The November 2015 VA examiner also noted that the first objective evidence of back pain in the record is in the Veteran's October 2005 examination, at which time he reported back pain for approximately two years.  

The Board considers the examiner's opinion probative as it is predicated upon a thorough clinical examination and evidentiary review, and is supported by a sufficiently detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examination report shows that the examiner reviewed and considered the Veteran's lay statements concerning the onset of his symptoms because his statements are recorded in the report as part of the medical history.  The examination report further shows that the examiner reviewed the Veteran's service treatment records and post-service records.  Additionally, as the Board finds the Veteran's reports of ongoing back problems since service to have little credibility in light of the other evidence of record, it is of no import that the examiner assigned more weight to the medical evidence in forming his opinion.  

The Veteran may also establish service connection for certain chronic diseases on a presumptive basis pursuant to 38 C.F.R. §§  3.307 and 3.309(a) if the evidence shows (1) that his disability manifested to a compensable degree within one year after his separation from service, or (2) a continuity of symptomatology since leaving service.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303(b), 3.307, and 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Such chronic diseases include arthritis.  See 38 C.F.R. § 3.309(a).  

In this instance, the evidence does not support a finding that the Veteran's low back arthritis occurred during service or within one year after separation, or that he has exhibited continuity of symptomatology since that time.  As discussed above, there is no credible evidence to support a finding that the Veteran had lumbar spine degenerative joint disease or a chronic low back disorder within a year after separation from service or that his symptoms have persisted since service.  The only such evidence of record is the Veteran's reports of ongoing low back pain made after he submitted his claim for benefits, which the Board finds lack credibility and have no probative value.  There is no other credible and probative evidence showing that the Veteran began exhibiting symptoms of arthritis within one year of separation from service, nor is there any evidence that his symptoms have persisted since his discharge.  For these reasons, the Veteran cannot establish that he is entitled to presumptive service connection for his low back disorder.  

Finally, the Board finds that service connection is not warranted on a secondary basis.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Here, it is less likely than not that the Veteran's lumbar spine degenerative joint disease is caused or aggravated by his service-connected rheumatoid arthritis affecting his hips, or his altered gait.  Although the Veteran and his representative contend that there is a relationship between these disorders, they do not have the knowledge or education or experience to provide such an opinion in this matter because the interrelationship between the Veteran's service-connected rheumatoid arthritis and his lumbar spine disorder is an issue that is not within the knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The most probative evidence of record is the opinion of the November 2015 VA examiner, who stated that it was less likely than not that the Veteran's low back disorder is caused or aggravated by his service connected hip conditions.  Based on his review of the medical records, medical literature and his clinical experience, the examiner reasoned that hip problems and/or an abnormal gait do not cause or aggravate a degenerative spine condition.  The examiner opined that the Veteran's lumbar spine condition is most likely related to aging, which is common and consistent with osteoarthritis.  The examiner reiterated that the lumbar spine condition is unassociated with the Veteran's separate hip condition and abnormal gait because these problems would not lead to lumbosacral spine osteoarthritis or aggravate this condition.  The Board finds the examiner's opinion highly probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. 295.  The Board notes that the Veteran's representative disagrees with the conclusions of the November 2015 VA examiner's opinion; however, the representative does not detail any specific error in the November 2015 VA examination or provide a medical opinion to the contrary.  Thus, in light of the evidence as discussed above, the Board finds that service connection is not warranted on a secondary basis.


ORDER

Service connection for a low back disorder is denied.



REMAND

The Veteran's medical records show that his service-connected disabilities have worsened since the most recent examinations, which took place in January 2010.  As such, remand is necessary to determine the current severity of the Veteran's service-connected disabilities so that the Board may determine their impact on the Veteran's ability to maintain substantially gainful employment.

As this matter is being remanded, all outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and ask the Veteran to provide authorizations for any private medical records he would like considered in connection with his appeal.  

2.  Ask the Veteran to complete and updated VA Form 21-8940 Application for Increased Compensation Based on Unemployability.

3.  Schedule the Veteran for one or more VA examinations to determine the current nature and severity of his rheumatoid arthritis (bilateral hips and hands) and psychiatric disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

For the Veteran's orthopedic disability, the examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint (in the case of the right shoulder).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


